EXHIBIT 10.1

 
EMPLOYMENT AGREEMENT


Coreen Sawdon




THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of the
10th day of August, 2009, by and between Shuffle Master, Inc., a Minnesota
corporation (the “Company”), and Coreen Sawdon (the “Employee”), a resident of
the State of Nevada.


RECITALS:


A.           The Company is in the business of developing, manufacturing,
distributing and otherwise commercializing gaming equipment, games (live,
electronic and simulated), operating systems for gaming equipment, and related
products and services throughout the United States and in Canada and other
countries (the “Business”).


B.           Company and Employee want to create an at-will employment
relationship that protects the Company with appropriate confidentiality and
non-compete covenants, and compensates the Employee for performing her
obligations appropriately.


C.           The Company and Employee desire that Employee be employed by the
Company on the terms and conditions of this Agreement.




AGREEMENT


In consideration of the mutual promises contained herein, Employee and the
Company agree as follows:


1.           Employment.  The Company hereby employs Employee as its Senior Vice
President and Chief Accounting Officer (“CAO) reporting to the Chief Financial
Officer of the Company or his designee and indirectly to the Chair of the Board
of Director’s Audit Committee.  Employee shall perform the normal duties of that
position and as otherwise directed as contained in Exhibit A.  Subject to the
other terms and conditions hereof, Employee’s employment under this Agreement
with the Company is for a term of two (2) years (the “Term”), beginning on
August 1, 2009 (the “Commencement Date”), through July 31, 2011.


2.           Salary, Bonus and Benefits.  Subject to each of the terms and
conditions in this Agreement, and while employed as the CAO:


 
a.
From the Commencement Date through July 31, 2010, Employee shall be paid an
annual base salary of Two Hundred Thousand Dollars ($200,000.00), paid in the
same intervals as other Employees of the Company; and if employed through
October 31, 2009, Employee will be eligible to receive an executive bonus in
accordance with the terms and conditions of the executive bonus program and/or
the individual performance bonus program authorized by the Board of Directors of
the Company (the “Board”) for other comparable senior vice president-level
employees of the Company for fiscal year 2009, with a bonus in a range of


 
1

--------------------------------------------------------------------------------

 

 
percentages, but with a target bonus of 50% of Employee’s base salary.



 
b.
During the second fiscal year of this Agreement, Employee will receive an
annualized base salary of no less than Two Hundred Thousand Dollars ($200,000),
and will also be eligible to participate in an executive bonus program and/or in
an individual performance bonus program that applies to all of the other senior
vice-president level employees of the Company as authorized by the Board, up to
a target bonus of 50% of Employee’s base salary.  Employee will not, however, be
eligible to participate in the Company’s non-executive bonus program.  Employee
acknowledges receipt of any bonuses or incentives promised to Employee at any
time through the date of execution hereof.



 
c.
Any stock options or restricted stock units granted at any time to Employee
shall vest in accordance with the terms and conditions set forth in the
applicable grant by the Board and, as otherwise may be applicable, with any
relevant terms and conditions of the 2004 Equity Incentive Plan as amended (the
“Plan”).  Employee acknowledges that any option grants are at the sole
discretion of the Board.



 
d.
Except as otherwise set forth herein, Employee’s salary is set in the
expectation that (except for vacation days and holidays) Employee’s full time
will be devoted to Employee’s duties hereunder.



 
e.
During Employee’s employment with the Company, the Company will promptly pay or
reimburse Employee for reasonable travel, entertainment and other expenses
incurred by Employee in the furtherance of or in connection with the performance
of Employee’s duties.  Such reimbursement will be in accordance with Company
policies in existence from time to time.



 
f.
For as long as the Company makes the following benefits available to all other
senior vice president-level employees of the Company, Company agrees to provide
Employee with:



 
i.
Club Sport Family membership;

 
ii.
Premiere Care medical services.


 
g.
Notwithstanding any other provision contained herein, Employee shall be and is
an employee “at will,” terminable at any time, with or without just cause or
notice.



3.           Outside Services or Consulting.  Employee shall devote Employee’s
full professional time and best professional efforts to the Company.  Employee
may render other professional or consulting services to other persons or
businesses from time to time during the Term, only if Employee meets all of the
following requirements:


 
a.
The services do not interfere in any manner with the Employee’s ability to
fulfill all of her duties and obligations to the Company.


 
2

--------------------------------------------------------------------------------

 



 
b.
The services are not rendered to any business that may compete with the Company
in any area of the Business or do not otherwise violate paragraph 4 hereof.



 
c.
The services do not relate to any products or services, which form part of the
Business.



 
d.
Employee informs and obtains the consent of the Chief Executive Officer of the
Company.



4.           Non-competition.  In consideration of the provisions of this
Agreement, Employee hereby agrees that she shall not, during the term of her
full-time employment and for a period of six (6) months thereafter:


 
a.
Directly or indirectly own, manage, operate, participate in, consult with or
work for any business, which is engaged in the Business anywhere in the United
States or Canada.



 
b.
Either alone or in conjunction with any other person, partnership or business,
directly or indirectly, solicit, hire, or divert or attempt to solicit, hire or
divert any of the Employees, independent contractors, or agents of the Company
(or its affiliates or successors) to work for or represent any competitor of the
Company (or its affiliates or successors), or to call upon any of the customers
of the Company (or its affiliates or successors).



 
c.
Directly or indirectly provide any services to any person, company or entity,
which is engaged in the Business anywhere in the United States or Canada.



5.           Confidentiality; Inventions.


 
a.
Employee shall fully and promptly disclose to the Company all inventions,
discoveries, software and writings that Employee may make, conceive, discover,
develop or reduce to practice either solely or jointly with others during
Employee’s employment with the Company, whether or not during usual work
hours.  Employee agrees that all such inventions, discoveries, software and
writing shall be and remain the sole and exclusive property of the Company, and
Employee hereby agrees to assign, and hereby assigns all of Employee’s right,
title and interest in and to any such inventions, discoveries, software and
writings to the Company.  Employee agrees to keep complete records of such
inventions, discoveries, software and writings, which records shall be and
remain the sole property of the Company, and to execute and deliver, either
during or after Employee’s employment with the Company, such documents as the
Company shall deem necessary or desirable to obtain such letters patent, utility
models, inventor’s certificates, copyrights, trademarks or other appropriate
legal rights of the United States and foreign countries as the Company may, in
its sole discretion, elect, and to vest title thereto in the Company, its
successors, assigns, or nominees.



 
b.
“Inventions,” as used herein, shall include inventions, discoveries,
improvements, ideas and conceptions, developments and designs, whether or not
patentable, tested, reduced to practice, subject to copyright or


 
3

--------------------------------------------------------------------------------

 

 
other rights or forms of protection, or relating to data processing,
communications, computer software systems, programs and procedures.



 
c.
Employee understands that all copyrightable work that Employee may create while
employed by the Company is a “work made for hire,” and that the Company is the
owner of the copyright therein.  Employee hereby assigns all right, title and
interest to the copyright therein to the Company.



 
d.
Employee has no inventions, improvements, discoveries, software or writings
useful to the Company or its subsidiaries or affiliates in the normal course of
business, which were conceived, made or written prior to the date of this
Agreement.



 
e.
Employee will not publish or otherwise disclose, either during or after
Employee’s employment with the Company, any published or proprietary or
confidential information or secret relating to the Company, the Business, the
Company’s operations or the Company’s products or services.  Employee will not
publish or otherwise disclose proprietary or confidential information of others
to which Employee has had access or obtained knowledge in the course of
Employee’s employment with the Company.  Upon termination of Employee’s
employment with the Company, Employee will not, without the prior written
consent of the Company, retain or take with Employee any drawing, writing or
other record in any form or nature which relates to any of the foregoing.



 
f.
Employee understands that Employee’s employment with the Company creates a
relationship of trust and confidence between Employee and the Company.  Employee
understands that Employee may encounter information in the performance of
Employee’s duties that is confidential to the Company or its customers.  For the
Term hereof, and until the information falls into the public domain, Employee
agrees to maintain in confidence all information pertaining to the Business or
the Company to which Employee has access including, but not limited to,
information relating to the Company’s products, inventions, trade secrets, know
how, systems, formulas, processes, compositions, customer information and lists,
research projects, data processing and computer software techniques, programs
and systems, costs, sales volume or strategy, pricing, profitability, plans,
marketing strategy, expansion or acquisition or divestiture plans or strategy
and information of similar nature received from others with whom the Company
does business.  Employee agrees not to use, communicate or disclose or authorize
any other person to use, communicate or disclose such information orally, in
writing, or by publication, either during Employee’s employment with the Company
or thereafter except as expressly authorized in writing by the Company unless
and until such information becomes generally known in the relevant trade to
which it relates without fault on Employee’s part, or as required by law.



6.           Termination or Non-Extension by Company Without Just Cause


 
a.
Employee’s employment by the Company is “at will” with no guaranteed length of
time; therefore, notwithstanding any other provision hereof, the Company may
terminate Employee’s full-time employment at any time either with or without
just cause. In the event of any termination of Employee’s full-time employment
with the Company without just cause, or in the event that Employee’s full-time
employment is not


 
4

--------------------------------------------------------------------------------

 

 
extended or renewed beyond the Term on terms at least as favorable to Employee
as Employee is receiving during the last year of the Term, then Employee will
remain bound to the covenants not to compete and confidentiality obligations of
paragraphs 4 and 5 of this Agreement, according to their terms, and, subject to
Section 25, each one of the following shall apply:



i.           Employee shall be paid a severance amount equal to six (6) months
of her then monthly base salary, paid equally over a period of six (6) months
from such termination, in equal monthly installments and at the same intervals
as other Employees of the Company are then being paid their base salaries;


ii.           Employee shall continue to receive, during the twelve (12) months
from such termination, all medical insurance and any other benefits (except for
the benefit in paragraph 2(f)(i)) or insurance coverages which Employee would
have received had her employment not been so terminated, or not extended,
provided however, if the Employee is not eligible for said medical insurance,
the Company shall pay the COBRA premiums for continuation coverage during the
said twelve (12) month period;


iii.           Employee shall receive additional compensation for her covenant
not to compete equal to the average annual bonus which Employee has received for
the three most recent fiscal years during which Employee was employed, provided
however that if Employee has not been employed for three full fiscal years, then
the Company shall use the actual number of full fiscal years that the Employee
was employed; and if the Employee has not been employed for a full fiscal year,
than the Company shall use the bonus amount, if any, paid to Employee (but
annualized for a full fiscal year) from the most recent partial  fiscal year for
which the Employee was entitled to a bonus under this Agreement, and the amount
due under this paragraph 6(a)(iii) shall be paid in the same intervals as other
Employees of the Company are then being paid their base salaries;


iv.           Notwithstanding anything else contained herein to the contrary,
during the 12-month period referred to in paragraph 6(a)(ii), Employee shall be
available to perform services as a part-time employee of the Company and,
subject to Employee’s other professional duties, shall be available to the Chief
Financial Officer of the Company, provided, however, that, for the avoidance of
doubt, the Employee shall perform services during such 12 month period at a
level of no more than 20 percent of the average level of bona fide services the
Employee performed over the immediately preceding 36 month period such that the
Employee shall have incurred a “separation from service” within the meaning of
Section 1.409A-1(h) of the Department of Treasury Regulations on the date of the
Employee’s termination of employment.


v.           The Company’s obligations to make the payments set forth in
paragraph 6 hereof and Employee’s right to any payments, compensation, part-time
employment or other benefits as set forth in said paragraph 6 is contingent upon
and subject to Employee executing, concurrently upon the cessation of Employee’s
full-time employment with the Company, the Company’s standard form general
release (the “Release”), which Release shall:  (a) generally, release the
Company, its affiliates, and its officers and representatives from any claims,
obligations, losses, damages, acts or omissions, known or unknown, which

 
5

--------------------------------------------------------------------------------

 
 
the Employee has or may have or may have suffered against the Company, excepting
only the Company’s obligations under this Agreement, pursuant to and subject to
its terms and conditions; and (b) have Employee make certain truthful
representations and warranties regarding Employee’s employment with the Company.


 
b.
For purposes hereof, any of the following acts or events shall, at Employee’s
option, constitute a termination without just cause under this paragraph 6:



i.           any material diminution or reduction of Employee’s title, position,
duties or responsibilities, except as caused by the acts or omissions of
Employee; or


ii.          any material breach by Company of this Agreement that is not cured
within thirty (30) days after written notice by Employer of such breach.  .


Notwithstanding the following, for purposes of this Agreement, a termination
without just cause shall not be deemed to have occurred unless Employee provides
the Company with notice of the events described above within 30 days of the
existence of the events, and the Company is provided at least 30 days to cure
the condition and fails to do so.


 
c.
In the event that, at the end of the Term, the Company elects not to extend or
renew Employee’s full-time employment beyond the Term on terms at least
favorably to Employee as Employee is receiving during the last fiscal year of
the Term, then such non-renewal shall be treated as a termination without
cause.  In such case, the provisions of paragraphs 6(a)(i) through (v) shall
apply and Employee shall be bound to the provisions of paragraph 4 hereof for
the period of time during which Employee is being paid pursuant to paragraph
6(a)(i).



7.           Early Termination by Company for Just Cause.  The Company may
terminate Employee for just cause.  In the event the Company terminates the
Employee for just cause, the Employee will remain bound under the provisions of
paragraphs 4 and 5, but will not be entitled to any compensation or benefits
following her termination of employment under this Agreement.  Termination for
“just cause” shall mean any of the following (and none of the following shall be
interpreted as cumulative):


 
a.
dishonesty as to a matter which is materially injurious to the Company;



 
b.
the commission of a willful act or omission intended or likely to materially
injure the business of the Company;



 
c.
a violation of any of the material provisions of Sections 4 and/or 5 hereof;



 
d.
a determination in good faith by the CFO or the Board that the Employee has
failed to make a good faith effort to fully perform her duties as assigned by
either the CFO or the Board, which is not remedied by the Employee within
fifteen (15) days following the CFO’s or the Board’s written notice stating such
alleged failure;


 
6

--------------------------------------------------------------------------------

 

 
e.
the Employee is repeatedly inattentive to her duties pursuant to this Agreement
and has received written notice of same and, if curable, has failed to so cure
within 15 days of such written notice;



 
f.
the inability or refusal of Employee to be licensed or approved in any
jurisdiction by a gaming regulator; or if Employee is denied a gaming license or
approval (or any of same is revoked, suspended or conditional) in or by any
jurisdiction; or if Employee’s employment with the Company puts at risk any of
the Company’s licenses or approvals, or if Employee fails to cooperate with
respect to any compliance or regulatory matter.

 
 
g.
the commission of an act or an omission which actually or potentially puts at
risk any of the Company’s gaming licenses or regulatory approvals;

 
 
h.
any breach of any fiduciary duty owed by Employee to the Company; or



 
i.
employee’s being accused or convicted of:  (i) any felony; or (ii) any crime or
act involving moral turpitude to the extent that, in the reasonable judgment of
the Company, the Employee’s credibility or reputation is no longer at an
adequate level in order for Employee to positively represent the Company to the
public at Employee’s current position.



8.           Voluntary Termination by Employee.


 
a.
In the event Employee voluntarily terminates her employment with the Company,
Employee will remain bound under the provisions of paragraphs 4 and 5 hereof,
but will not be entitled to receive any compensation and benefits following her
termination of employment except for any payments or benefits required by law.



 
b.
Voluntary termination means an intentional termination by the Employee without
good reason and without pressure by the Company; and further, provided that
there was not a material breach of this Agreement by the Company, prior to any
such termination which remains uncured.



9.           Cooperation with Change in Control.  Employee will reasonably
cooperate with the Company in the event of a Change in Control.
 
10.         No Conflicting Agreements.  Employee has the right to enter into
this Agreement, and hereby confirms Employee has no contractual or other
impediments to the performance of Employee’s obligations including, without
limitation, any non-competition or similar agreement in favor of any other
person or entity.
 
11.         Company Policies.  During the term of Employee’s employment,
Employee shall engage in no activity or employment which may conflict with the
interest of the Company, and Employee shall comply with all policies and
procedures of the Company including, without limitation, all policies and
procedures pertaining to ethics.
 
12.         Independent Covenants.  The covenants and agreements on the part of
the Employee contained in paragraphs 4 and 5 hereof shall be construed as
agreements independent of any other provision in this Agreement; thus, it is
agreed that the relief for any claim or cause of action of the Employee against
the Company, whether predicated on this Agreement or otherwise, shall be
measured in damages and shall not constitute a defense or bar to enforcement by
the Company of those covenants and agreements.


 
7

--------------------------------------------------------------------------------

 
 
13.         Injunctive Relief.  In recognition of the irreparable harm that a
violation by Employee of any of the covenants contained in either paragraphs 4
or 5 hereof would cause the Company, the Employee agrees that, in addition to
any other relief afforded by law, an injunction (both temporary and permanent)
against such violation or violations may be issued against him or her and every
other person and entity concerned thereby, it being the understanding of the
parties that both damages and an injunction shall be proper modes of relief and
are not to be considered alternative remedies.  Employee consents to the
issuance of such injunctive relief without the posting of a bond or other
security.
 
14.         Notice.  Any notice sent by registered mail to the last known
address of the party to whom such notice is to be given shall satisfy the
requirements of notice in this Agreement.
 
15.         Entire Agreement.  This Agreement is the entire agreement of the
parties hereto concerning the subject matter hereof and supersedes and replaces
in its entirety any oral or written existing agreements or understandings
between the Company and the Employee relating generally to the same subject
matter.  Company and Employee hereby acknowledge that there are no agreements or
understandings of any nature, oral or written, regarding Employee’s employment,
apart from this Agreement, and Employee acknowledges that no promises or
agreements not contained in this Agreement have been made or offered by the
Company.
 
16.         Severability.  It is agreed and understood by the parties hereto
that if any provision of this Agreement should be determined by an arbitrator or
court to be unenforceable in whole or in part, it shall be deemed modified to
the minimum extent necessary to make it reasonable and enforceable under the
circumstances, and the court shall be authorized by the parties to reform this
Agreement in the least way necessary in order to make it reasonable and
enforceable.
 
17.         Governing Law.  This Agreement shall be construed and enforced in
accordance with the laws of the State of Nevada, without giving effect to the
principles of conflicts of laws thereof.
 
18.         Heirs, Successors and Assigns. The terms, conditions, obligations,
agreements and covenants hereof shall extend to, be binding upon, and inure to
the benefit of the parties hereto and their respective heirs, personal
representatives, successors, assigns, and/or acquirers, including any entity
which acquires, merges with, or obtain control of the Company.
 
19.         Waiver of Breach.  The waiver by either the Company or the Employee
of any breach of any provision of this Agreement shall not operate as or be
deemed a waiver of any subsequent breach by either the Company or the Employee.
 
21.         Dispute Resolution.  Except for the Company’s right (either pursuant
to paragraph 13 hereof or otherwise) to injunctive relief to enforce the
provisions of paragraphs 4 and 5 hereof, the exclusive forum for the resolution
of any dispute arising under this Agreement or any question of interpretation
regarding the provisions of this Agreement (other than disputes relative to
paragraphs 4 or 5 hereof) shall be resolved by arbitration, to be held in Clark
County, Nevada, in accordance with the rules of the American Arbitration
Association (“AAA”).  Such arbitration shall be before an arbitrator, chosen in
accordance with the rules then in effect, of the AAA.
 


 
8

--------------------------------------------------------------------------------

 


In the event the Employee and Company fails within a reasonable period of time
to agree on an arbitrator, the arbitrator shall be chosen by the AAA.  The
decision of the arbitrator shall be final, conclusive and binding upon the
Company and Employee.
 
22.         Amendment.  This Agreement may be amended only by a document in
writing signed by both the Employee and an officer of the Company, and no course
of dealing or conduct of the Company shall constitute a waiver of any of the
provisions of this Agreement.
 
23.         Non-Disparagement and Cooperation.
 
 
a.
During any period of time wherein the Company is paying any base salary to
Employee, whether during the Term hereof or during any time after the
termination or expiration of this Agreement, and for a period of three (3) years
thereafter, Employee shall not disparage or otherwise make any negative comments
about the Company, its policies, products, Employees or management.  The Company
may enforce these non-disparagement provisions by resort to injunctive relief as
set forth in paragraph 13, in addition to any other damages that it may be
entitled to under this Agreement or otherwise at law.



 
b.
Employee agrees to fully cooperate with the Company and its affiliates during
the entire scope and duration of any litigation or administrative proceedings
involving any matters with which Employee was involved during Employee's
employment with the Company.



 
c.
In the event Employee is contacted by parties or their legal counsel involved in
litigation adverse to the Company or its affiliates, Employee (i) agrees to
provide notice of such contact as soon as practicable; and (ii) acknowledges
that any communication with or in the presence of legal counsel for the Company
(including without limitation the Company's outside legal counsel, the Company's
inside legal counsel, and legal counsel of each related or affiliated entity of
the Company) shall be privileged to the extent recognized by law and, further,
will not do anything to waive such privilege unless and until a court of
competent jurisdiction decides that the communication is not privileged.  In the
event the existence or scope of the privileged communication is subject to legal
challenge, then the Company must either waive the privilege or pursue litigation
to protect the privilege at the Company's sole expense.



24.         D & O Policy.  During Employee’s employment with the Company under
this Agreement, the Company shall maintain director and officer liability
insurance in reasonable scope and amounts which insurance will cover Employee.


25.         Section 409A Compliance.


 
a.
This Agreement is intended to comply with Section 409A of the Code (to the
extent applicable) and, to the extent it would not adversely impact the Company,
the Company agrees to interpret, apply and administer this Agreement in a manner
necessary to comply with such requirements and without resulting in any
diminution in the value of payments or benefits to the Employee. Notwithstanding
any other provisions of this Agreement, the Company does not guarantee that
payments will be exempt or comply with Section 409A of the Code, nor will the
Company indemnify, defend or hold harmless Employee with respect to the tax
consequences of any such failure.

 
 
9

--------------------------------------------------------------------------------

 
 
b.
It is intended that (i) each installment of the payments provided under this
Agreement is a separate “payment” for purposes of Section 409A of the Code, (ii)
that the payments satisfy, to the greatest extent possible, the exemptions from
the application of Section 409A of the Code provided under Treasury Regulations
1.409A-1(b)(4), 1.409A-1(b)(9)(iii), and 1.409A-1(b)(9)(v) and (iii) all amounts
set forth in Section 6 shall be payable only upon a termination of the
Employee’s employment that constitutes a “separation from service” within the
meaning of Treasury Regulation 1.409A-1(h).

 
 
c.
Notwithstanding anything to the contrary in this Agreement, if the Company
determines (i) that on the date the Employee’s employment with the Company
terminates, the Employee is a “specified employee” (as such term is defined
under Treasury Regulation 1.409A-1(i)(1)) of the Company and (ii) that any
payments to be provided to the Employee pursuant to this Agreement are or may
become subject to the additional tax under Section 409A(a)(1)(B) of the Code or
any other taxes or penalties imposed under Section 409A of the Code if provided
at the time otherwise required under this Agreement then such payments shall be
delayed until the date that is six months after the date of the Employee’s
“separation from service” with the Company, or, if earlier, the date of the
Employee’s death.  Any payments delayed pursuant to this Section 25 shall be
made in a lump sum on the first day of the seventh month following the
Employee’s “separation from service” (as such term is defined under Treasury
Regulation 1.409A-1(h)), or, if earlier, the date of the Employee’s death.

 
 
d.
To the extent that any reimbursement, fringe benefit or other, similar plan or
arrangement in which the Employee participates during the term of Employee’s
employment under this Agreement or thereafter provides for a "deferral of
compensation" within the meaning of Section 409A of the Code, (i) the amount
eligible for reimbursement or payment under such plan or arrangement in one
calendar year may not affect the amount eligible for reimbursement or payment in
any other calendar year (except that a plan providing medical or health benefits
may impose a generally applicable limit on the amount that may be reimbursed or
paid), and (ii) subject to any shorter time periods provided herein or the
applicable plans or arrangements, any reimbursement or payment of an expense
under such plan or arrangement must be made on or before the last day of the
calendar year following the calendar year in which the expense was incurred.

 




 
10

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day, month and year first above written.




EMPLOYER:
 
EMPLOYEE:
 
SHUFFLE MASTER, INC.
 
COREEN SAWDON
 
By:
 
/s/ Timothy J. Parrott
 
 
By:
 
/s/ Coreen Sawdon
 
Its:
 
CEO
     







 
11

--------------------------------------------------------------------------------

 


Exhibit A to Employment Agreement
Coreen Sawdon


Senior Vice President and Chief Accounting Officer (SVP-CAO)


The SVP-CAO is the designated accounting expert for the consolidated operations
of Shuffle Master, Inc., under the direction of the Chief Financial
Officer.  This position will report directly to the Chief Financial Officer with
dotted line reporting to the Audit Committee of the Board of Directors.  This
individual will have the following direct reports and responsibilities:
1) Corporate Controller; 2) Director of Corporate Finance; 3) Corporate
Financial System Administrator; and 4) Corporate Tax Manager and Tax
Consultant.  The SVP-CAO is also responsible for the company’s SOX compliance on
a consolidated basis and works closely with the Director of Corporate Finance on
planning, projections and M&A projects.  The SVP-CAO shall also perform such
related and incidental duties related to the contents herein, as directed by the
CFO, or as requested by the Board of Directors, the Audit Committee, or other
members of the Executive team.


 
General Responsibilities
 
 
ü
Accurate, timely and complete consolidated financial reporting

 
ü
Corporate Accounting responsibilities

 
ü
Assist in ensuring Sarbanes Oxley Compliance for the consolidated group

 
ü
Liaison with Corporate Finance functions

 
ü
Assist CFO in the Investor Relations requirements of the company

 
ü
Supervision of personnel and guidance regarding projects, objectives and
reconciliations of all account



External Reporting
 
ü
Timely SEC reporting; 10K, 10Q, registration statements, 8K, supplements, etc.

 
ü
Debt Compliance Calculation and Reporting

 
ü
Research filing requirements and content requirements

 
ü
Respond to SEC inquiries



Corporate Accounting
 
ü
Expert in all accounting requirements for the consolidated group including

 
o
All accounting research for accounting issues affecting the Company

 
o
Revenue Recognition

 
o
Investment in Subsidiaries

 
o
Goodwill and Other Intangibles valuation and annual assessment of impairment



 
ü
Implement stand-alone “corporate” financial statements to include

 
o
All corporate IP or other asset purchases

 
o
Prepaid Corporate Development Costs

 
o
Corporate Debt

 
o
Corporate Departments

 
o
Any Capitalized Costs



 
ü
Taxes Reporting



 
12

--------------------------------------------------------------------------------

 
 
o
Manage all corporate tax reporting requirements for book and tax purposes

 
o
Manage all tax projects (Transfer pricing, R&D Credit, Manufacturing deduction)

 
o
Tax research, planning and special projects



 
ü
Stock Option Accounting

 
o
Implement accounting software to effectively calculate financial reporting
requirements for stock compensation

 
o
As may be directed, implement outsourcing of stock option administration

 
o
Tax requirements including calculations and disclosures

 
o
Ad Hoc Stock Option analysis



 
ü
Equity

 
o
Reconciliations of g/l accounts and shares outstanding

 
o
EPS Dilution

 
o
Restricted Stock Accounting

 
o
Tax benefit for stock options

 
o
Accounting for stock splits

 
o
Coordination with transfer agent regarding stock splits, fractional shares, etc.



 
ü
Subsidiary Compliance with all US GAAP and other reporting requirements



 
ü
Financial Systems Administration

 
o
Implementation and Maintenance for all accounting/finance systems

 
o
Assist with accounting/finance process improvement through identification and
implementation of other automated initiatives



 
Sarbanes Oxley
 
 
ü
Assist in monitoring and enforcing compliance with requirements of Sarbanes
Oxley on a consolidated basis including the following

 
o
Documentation

 
o
Training

 
o
Overall Risk Assessment

 
o
Corporate policies and procedures

 
o
Material Weakness and Significant Deficiency Remediation



 
ü
Facilitate relationship with external auditors and subsidiaries to ensure
consistency in communication and application of requirements on a worldwide
basis.





 
13

--------------------------------------------------------------------------------

 


 
Corporate Finance Co-ordination
 
 
ü
M&A support

 
o
Accounting Due Diligence

 
o
Initial Purchase Accounting modeling



 
ü
Budget and Finance

 
o
Annual Budget Process

 
o
Quarterly Forecasting

 
o
Financial Analysis and strategic planning



 
ü
Treasury

 
o
Oversee Corporate Cash Management



Investor Relations
 
ü
Where appropriate, assist CFO with Company’s Investor Relations, including
preparation for meetings with analysts and investors

 
ü
Assist CFO with analyst or investor calls

 
ü
Work with the CFO and Company’s outside IR representative on press releases,
earning releases, etc.



Other
 
ü
Ad hoc requests of the CFO, Executive team and/or Audit Committee



Qualifications
 
ü
BS Degree in Accounting, Finance or similar discipline

 
ü
CPA required

 
ü
Experience working in a Big 5 firm.

 
ü
Proven track record of progressive leadership roles.

 
ü
Extensive experience with SEC reporting

 
ü
Extensive experience in accounting research and issue resolution

 
 

 

 
14

--------------------------------------------------------------------------------

